continued from PTO-303, item 12:
(a)	Applicant submits:
“for the claim feature “wherein the network identifier of the second blockchain instance allows transactions on the second blockchain instance look different from transactions on the first blockchain instance,” Applicant respectfully submits that newly-cited Ramadoss reference has not been shown to disclose this feature as the Office Action asserts. Office Action at 5.”
Examiner maintains:
Ramadoss discloses “For instance, the data element reserved for private use may include a network identifier, a transaction amount, and at least one of: a public key and an address identifier. The network identifier may be associated with a blockchain network 106 associated with the blockchain cryptocurrency being transferred in the transaction. The network identifier may be used by the processing server 110 to identify the associated blockchain network 106 for posting of the eventual blockchain transaction. In addition, by using different identifiers, the processing server 110 may be configured to perform the functions discussed herein for a plurality of different blockchain currencies and associated blockchain networks 106.” (see Ramadoss, [0153])
Therefore, Ramadoss discloses that the network identifier of the blockchain instance can be used for the processing server 110 to perform functions for a plurality of different blockchain currencies, such as Bitcoin, Litecoin, Etheresum, wherein using different blockcurrencies allows the transactions on the second blockchain look different than the transactions on the first blockchain.

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/TAE K KIM/Primary Examiner, Art Unit 2492